Exhibit 10.4

SEPARATION AGREEMENT & RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between DAVID
T. MITCHELL (“Employee”) and FABRINET, a Cayman Islands exempted company (the
“Company”) (collectively referred to as the “Parties” or individually referred
to as a “Party”).

RECITALS

WHEREAS, Employee was employed by the Company;

WHEREAS, Employee signed an amended and restated employment agreement with the
Company on May 25, 2015, as further amended August 12, 2016 (the “Offer
Letter”);

WHEREAS, Employee signed an Employment Agreement with Fabrinet (a California
corporation) on January 1, 2000, which was assigned to and assumed by the
Company on December 31, 2005 (the “Employment Agreement”);

WHEREAS, the Company granted Employee certain restricted share unit (“RSU”)
awards and certain performance-based restricted share unit (“PSU”) awards, as
set forth in Exhibit A attached to this Agreement, under the Company’s 2010
Performance Incentive Plan (the “Plan”) and subject to an applicable RSU or PSU
award agreement thereunder (together with the Plan, the “Stock Agreements”),
each of which are outstanding as of the Transition Date (as defined below).

WHEREAS, the Employee’s employment with the Company terminated effective June
29, 2018 (the “Transition Date”); and

WHEREAS, the Parties wish to resolve any and all claims, disputes, complaints,
grievances, charges, actions, petitions, and/or demands the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company.

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

COVENANTS

1.    Consideration.

 

  a.

Payment. The Company agrees to pay Employee (i) a total of One Million Nine
Hundred Thousand dollars ($1,900,000.00), representing: twenty-four (24) months
of Employee’s base salary; any earned but unpaid bonus as of the Transition
Date; and (ii) the balance of two times Employee’s cost of COBRA coverage for
twelve (12) months under his Company provided health insurance plan in effect as
of the Transition Date, less a deduction for the amounts paid by the Company for
such COBRA health insurance coverage after the Transition Date as requested by
Employee; all less any applicable withholdings. In addition, the Employee will
remain eligible to receive any continued tax equalization benefits under
Fabrinet’s expatriate policy in effect as of the Transition Date, in accordance
with the terms and conditions thereof.



--------------------------------------------------------------------------------

  b.

Acknowledgement. Employee acknowledges that, without this Agreement, Employee is
otherwise not entitled to the consideration described and itemized in this
Section 1.

2.    Equity Awards. The Parties agree that the RSU and PSU awards set forth in
Exhibit A attached to this Agreement constitute all of the Employee’s equity
awards granted to him by the Company that remain outstanding as of the
Transition Date. The Parties agree that these RSU and PSU awards shall remain
subject to the terms and conditions of the Stock Agreements, including their
vesting requirements.

3.    Benefits. Employee’s health insurance benefits shall cease on June 29,
2018, subject to Employee’s right to continue Employee’s health insurance under
COBRA. As requested by Employee, the Company has enrolled Employee and his
dependent’s in and advance paid for such a COBRA coverage until December 31,
2019. Employee’s participation in all benefits and incidents of employment,
including, but not limited to, the accrual of bonuses, vacation, and paid time
off, ceased as of the Transition Date (provided that the vesting of the
Employee’s RSU and PSU awards set forth in Section 2 above remain subject to the
terms and conditions of the Stock Agreements).

4.    Payment of Salary & Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, equity-based awards, vesting, and any and all other benefits and
compensation due to Employee.

5.    Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, professional employer organization or co-employer,
insurers, trustees, divisions, subsidiaries, predecessor and successor
corporations, and assigns (collectively, the “Releasees”). Employee, on
Employee’s own behalf and on behalf of Employee’s respective heirs, family
members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:

 

  a.

any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

  b.

any and all claims relating to, or arising from, Employee’s right to purchase,
or actual purchase of shares of stock of the Company, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;

 

  c.

any and all claims for wrongful discharge of employment, termination in
violation of public policy, discrimination, harassment, retaliation, breach of
contract (both express and implied), breach of covenant of good faith and fair
dealing (both express and implied), promissory estoppel, negligent or
intentional infliction of emotional distress,

 

-2-



--------------------------------------------------------------------------------

  fraud, negligent or intentional misrepresentation, negligent or intentional
interference with contract or prospective economic advantage, unfair business
practices, defamation, libel, slander, negligence, personal injury, assault,
battery, invasion of privacy, false imprisonment, conversion, and disability
benefits;

 

  d.

any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Rehabilitation Act of 1973, the Americans with
Disabilities Act of 1990, the Equal Pay Act, the Fair Labor Standards Act, the
Fair Credit Reporting Act, the Age Discrimination in Employment Act of 1967, the
Older Workers Benefit Protection Act, the Employee Retirement Income Security
Act of 1974, the Worker Adjustment and Retraining Notification Act, the Family
and Medical Leave Act, the Immigration Reform and Control Act, the National
Labor Relations Act, the California Family Rights Act, the California Labor
Code, the California Workers’ Compensation Act, and the California Fair
Employment and Housing Act;

 

  e.

any and all claims for violation of the federal or any state constitution;

 

  f.

any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

  g.

any claim for any loss, cost, damage, or expense arising out of any dispute over
the non-withholding or other tax treatment of any of the proceeds received by
Employee as a result of this Agreement; and

 

  h.

any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not necessarily limited to, any Protected Activity
(as defined below) or any rights to indemnification by the Company that the
Employee may have in connection with his role as an officer or member of the
board of directors of the Company. Any and all disputed wage claims that are
released herein shall be subject to binding arbitration in accordance with
section 18, except as required by applicable law. This release does not extend
to any right Employee may have to unemployment compensation benefits.

6.    Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that
Employee is waiving and releasing any rights Employee may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Employee agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Employee acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Employee was already entitled. Employee further acknowledges that Employee has
been advised by this writing that: (a) Employee should consult with an attorney
prior to executing this Agreement; (b) Employee has twenty-one (21) days within
which to consider this Agreement; (c) Employee has seven (7) days following
Employee’s execution of this Agreement to revoke this Agreement; (d) this
Agreement shall not be effective until after the revocation period has expired;
and (e) nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
Employee signs this Agreement and returns it to the Company in less than the
21-day period identified above,

 

-3-



--------------------------------------------------------------------------------

Employee hereby acknowledges that Employee has freely and voluntarily chosen to
waive the time period allotted for considering this Agreement. Employee
acknowledges and understands that revocation must be accomplished by a written
notification to the person executing this Agreement on the Company’s behalf that
is received prior to the Effective Date. The Parties agree that changes, whether
material or immaterial, do not restart the running of the 21-day period.

7.    California Civil Code Section 1542. Employee acknowledges that Employee
has been advised to consult with legal counsel and is familiar with the
provisions of California Civil Code Section 1542, a statute that otherwise
prohibits the release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Employee, being aware of said code section, agrees to expressly waive any rights
Employee may have thereunder, as well as under any other statute or common law
principles of similar effect.

8.    No Pending or Future Lawsuits. Employee represents that Employee has no
lawsuits, claims, or actions pending in Employee’s name, or on behalf of any
other person or entity, against the Company or any of the other Releasees.
Employee also represents that Employee does not intend to bring any claims on
Employee’s own behalf or on behalf of any other person or entity against the
Company or any of the other Releasees.

9.    Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, Employee shall not be entitled to any employment
with the Company, and Employee hereby waives any right, or alleged right, of
employment or re-employment with the Company. Employee further agrees not to
apply for employment with the Company and not otherwise pursue an independent
contractor or vendor relationship with the Company.

10.    Confidentiality. Subject to section 13 governing Protected Activity,
Employee agrees to maintain in complete confidence the existence of this
Agreement, the contents and terms of this Agreement, and the consideration for
this Agreement (hereinafter collectively referred to as “Separation
Information”). Except as required by law, Employee may disclose Separation
Information only to Employee’s immediate family members, the Court in any
proceedings to enforce the terms of this Agreement, Employee’s attorney(s), and
Employee’s accountant(s) and any professional tax advisor(s) to the extent that
they need to know the Separation Information in order to provide advice on tax
treatment or to prepare tax returns and must prevent disclosure of any
Separation Information to all other third parties. Employee agrees that Employee
will not publicize, directly or indirectly, any Separation Information.

11.    Trade Secrets & Confidential Information. Employee reaffirms and agrees
to observe and abide by the terms of the Confidentiality Agreement, specifically
including the provisions therein regarding nondisclosure of the Company’s trade
secrets and confidential and proprietary information, and non-solicitation of
Company employees.

 

-4-



--------------------------------------------------------------------------------

12.    No Cooperation. Subject to section 13 governing Protected Activity,
Employee agrees that Employee will not knowingly encourage, counsel, or assist
any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against any of the Releasees, unless under a subpoena or other court order
to do so or as related directly to the ADEA waiver in this Agreement. Employee
agrees both to immediately notify the Company upon receipt of any such subpoena
or court order, and to furnish, within three (3) business days of its receipt, a
copy of such subpoena or other court order. If approached by anyone for counsel
or assistance in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints against any of the Releasees,
Employee shall state no more than that Employee cannot provide counsel or
assistance.

13.    Protected Activity Not Prohibited. Employee understands that nothing in
this Agreement shall in any way limit or prohibit Employee from engaging in any
Protected Activity, including filing a charge, complaint, or report with, or
otherwise communicating, cooperating, or participating in any investigation or
proceeding that may be conducted by, any federal, state or local government
agency or commission, including the Securities and Exchange Commission, the
Equal Employment Opportunity Commission, the Occupational Safety and Health
Administration, and the National Labor Relations Board (“Government Agencies”).
Employee understands that in connection with such Protected Activity, Employee
is permitted to disclose documents or other information as permitted by law,
without giving notice to, or receiving authorization from, the Company.
Notwithstanding the foregoing, Employee agrees to take all reasonable
precautions to prevent any unauthorized use or disclosure of any information
that may constitute Company confidential information under the Confidentiality
Agreement to any parties other than the Government Agencies. Employee further
understands that “Protected Activity” does not include the disclosure of any
Company attorney-client privileged communications or attorney work product. Any
language in the Confidentiality Agreement regarding Employee’s right to engage
in Protected Activity that conflicts with, or is contrary to, this section is
superseded by this Agreement. In addition, pursuant to the Defend Trade Secrets
Act of 2016, Employee is notified that an individual will not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that (i) is made in confidence to a federal, state, or local
government official (directly or indirectly) or to an attorney solely for the
purpose of reporting or investigating a suspected violation of law, or (ii) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
(and only if) such filing is made under seal. In addition, an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the individual’s attorney and
use the trade secret information in the court proceeding, if the individual
files any document containing the trade secret under seal and does not disclose
the trade secret, except pursuant to court order.

14.    Non-disparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Employee shall direct any inquiries by potential future employers
to the Company’s human resources department.

15.    Breach. In addition to the rights provided in the “Attorneys’ Fees”
section below, Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, or of any provision of the Confidentiality Agreement shall
entitle the Company immediately to recover and/or cease providing the
consideration provided to Employee under this Agreement and to obtain damages,
except as provided by law.

 

-5-



--------------------------------------------------------------------------------

16.    No Admission of Liability. Employee understands and acknowledges that
this Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

17.    Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

18.    ARBITRATION. EXCEPT AS PROHIBITED BY LAW, THE PARTIES AGREE THAT ANY AND
ALL DISPUTES ARISING OUT OF THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION,
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR THE TERMS THEREOF, OR ANY OF THE
MATTERS HEREIN RELEASED, SHALL BE SUBJECT TO ARBITRATION UNDER THE FEDERAL
ARBITRATION ACT (THE “FAA”) AND THAT THE FAA, INCLUDING ITS PROCEDURAL
PROVISIONS FOR COMPELLING ARBITRATION, SHALL GOVERN AND APPLY TO THIS
ARBITRATION AGREEMENT (INCLUDING COMPELLING ARBITRATION IN STATE OR FEDERAL
COURT) WITH FULL FORCE AND EFFECT. YOU AGREE THAT, TO THE FULLEST EXTENT
PERMITTED BY LAW, YOU MAY BRING ANY SUCH ARBITRATION PROCEEDING ONLY IN YOUR
INDIVIDUAL CAPACITY. ANY ARBITRATION WILL OCCUR IN SANTA CLARA COUNTY,
CALIFORNIA, BEFORE JAMS, PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES &
PROCEDURES (“JAMS RULES”), EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION. THE
PARTIES AGREE THAT THE ARBITRATOR SHALL HAVE THE POWER TO DECIDE ANY MOTIONS
BROUGHT BY ANY PARTY TO THE ARBITRATION, INCLUDING MOTIONS FOR SUMMARY JUDGMENT
AND/OR ADJUDICATION, AND MOTIONS TO DISMISS AND DEMURRERS, APPLYING THE
STANDARDS SET FORTH UNDER THE CALIFORNIA CODE OF CIVIL PROCEDURE. THE PARTIES
AGREE THAT THE ARBITRATOR SHALL ISSUE A WRITTEN DECISION ON THE MERITS. THE
PARTIES ALSO AGREE THAT THE ARBITRATOR SHALL HAVE THE POWER TO AWARD ANY
REMEDIES AVAILABLE UNDER APPLICABLE LAW, AND THAT THE ARBITRATOR MAY AWARD
ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, WHERE PERMITTED BY APPLICABLE
LAW. THE ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD. I UNDERSTAND THAT THE PARTIES TO
THE ARBITRATION SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH
ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES
AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR MAY AWARD ATTORNEYS’ FEES
AND COSTS TO THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES
HEREBY

 

-6-



--------------------------------------------------------------------------------

AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT
OF LAW BY A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT
PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL
REMEDY) FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT
MATTER OF THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS
INCORPORATED HEREIN BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT
CONTAINED IN THIS SECTION CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN
THE PARTIES, INCLUDING, BUT NOT LIMITED TO THE ARBITRATION SECTION OF THE
CONFIDENTIALITY AGREEMENT, THE PARTIES AGREE THAT THIS ARBITRATION AGREEMENT IN
THIS SECTION SHALL GOVERN.

19.    Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Employee or made on Employee’s behalf under the terms of this
Agreement. Employee agrees and understands that Employee is responsible for
payment, if any, of local, state, and/or federal taxes on the payments and any
other consideration provided hereunder by the Company and any penalties or
assessments thereon. Employee further agrees to indemnify and hold the Releasees
harmless from any claims, demands, deficiencies, penalties, interest,
assessments, executions, judgments, or recoveries by any government agency
against the Company for any amounts claimed due on account of (a) Employee’s
failure to pay or delayed payment of federal or state taxes, or (b) damages
sustained by the Company by reason of any such claims, including attorneys’ fees
and costs. The Parties agree and acknowledge that the payments made pursuant to
section 1 of this Agreement are not related to sexual harassment or sexual abuse
and not intended to fall within the scope of 26 U.S.C. Section 162(q).

20.    Section 409A. It is intended that this Agreement comply with, or be
exempt from, Internal Revenue Code Section 409A and the final regulations and
guidance promulgated thereunder (“Section 409A”) and any ambiguities or
ambiguous terms herein will be interpreted to so comply or be exempt from
Section 409A. Each payment and benefit to be paid or provided under this
Agreement is intended to constitute a series of separate payments for purposes
of Section 1.409A-2(b)(2) of the Treasury Regulations. The cash severance
amount, less any applicable withholdings, set forth in Section 1 of this
Agreement will be paid on the sixtieth (60th) day following the Transition Date.
Any payments by the Company to the Employee relating to tax reimbursements
pursuant to the Company’s expatriate policy will be paid no later than the end
of the Employee’s taxable year immediately following the Employee’s taxable year
in which the Employee remits the related taxes. The Company and Employee will
work together in good faith to consider either (a) amendments to this Agreement;
or (b) revisions to this Agreement with respect to the payment of any awards,
which are necessary or appropriate to avoid imposition of any additional tax or
income recognition prior to the actual payment to Employee under Section 409A.
In no event will the Releasees have any liability or obligation to reimburse,
indemnify, or hold harmless Employee for any taxes, interest or penalties
imposed, or other costs incurred, as a result of Section 409A.

21.    Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that Employee has the capacity to act on Employee’s own
behalf and on behalf of all who might claim through Employee to bind them to the
terms and conditions of this Agreement. Each Party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

 

-7-



--------------------------------------------------------------------------------

22.    Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

23.    Attorneys’ Fees. Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, in the event that either Party brings an action to enforce or effect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

24.    Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of the Confidentiality Agreement and the Stock Agreements, except as
otherwise modified or superseded herein.

25.    No Oral Modification. This Agreement may only be amended in a writing
signed by Employee and the Company’s Chief Executive Officer.

26.    Governing Law. With the exception of the arbitration requirements set
forth in Section 18 herein, this Agreement shall be governed by the laws of the
State of California, without regard for choice-of-law provisions. Employee
consents to personal and exclusive jurisdiction and venue in the State of
California.

27.    Effective Date. Employee understands that this Agreement shall be null
and void if not executed by Employee within twenty-one (21) days. Each Party has
seven (7) days after that Party signs this Agreement to revoke it. This
Agreement will become effective on the eighth (8th) day after Employee signed
this Agreement, so long as it has been signed by the Parties and has not been
revoked by either Party before that date (the “Effective Date”).

28.    Counterparts. This Agreement may be executed in counterparts and each
counterpart shall be deemed an original and all of which counterparts taken
together shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. The counterparts of this Agreement may be executed and delivered by
facsimile, photo, email PDF, or other electronic transmission or signature.

29.    Voluntary Execution of Agreement. Employee understands and agrees that
Employee executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Employee’s claims against the Company and any of the
other Releasees. Employee acknowledges that:

 

  (a)

Employee has read this Agreement;

 

-8-



--------------------------------------------------------------------------------

  (b)

Employee has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of Employee’s own choice or has elected not to
retain legal counsel;

 

  (c)

Employee understands the terms and consequences of this Agreement and of the
releases it contains;

 

  (d)

Employee is fully aware of the legal and binding effect of this Agreement; and

 

  (e)

Employee has not relied upon any representations or statements made by the
Company that are not specifically set forth in this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

Date: July 16, 2018     DAVID T. MITCHELL, an individual      

/s/ David T. Mitchell

     

David T. Mitchell

 

Date: July 16, 2018     FABRINET     By:  

/s/ Seamus Grady

     

Seamus Grady

     

Chief Executive Officer

 

-9-



--------------------------------------------------------------------------------

EXHIBIT A

EQUITY AWARDS

 

Type of Award   Grant Date     Number of
Shares Subject to
Award at Grant     Number of Shares
Subject to Award
That Vested on or
Before Transition
Date     Number of Unvested
Shares Subject to
Outstanding Award
as of Transition Date           RSU     18 Aug 16       61,758       20,586    
  41,172   RSU     24 Aug 17       69,885       —       69,885   PSU     18 Aug
16       61,758       —       61,758   Stretch PSU     18 Aug 16       61,758  
    —       61,758   PSU     24 Aug 17       69,885       —       69,885  
Stretch PSU     24 Aug 17       69,885       —       69,885  

 

-10-